1    NORA FRIMANN, City Attorney (93249)
     ARDELL JOHNSON, Assistant City Attorney (
2    MAREN J. CLOUSE, Senior Deputy City Attorney (228726)
     Office of the City Attorney
3    200 East Santa Clara Street, 16th Floor
     San José, California 95113-1905
4    Telephone Number: (408) 535-1900
     Facsimile Number: (408) 998-3131
5    E-Mail Address: cao.main@sanjoseca.gov
6    Attorneys for CITY OF SAN JOSE,
     SAN JOSE POLICE DEPARTMENT, et al.
7
8                                UNITED STATES DISTRICT COURT
9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN JOSE DIVISION
11    JESSICA DOMINGUEZ, INDIVIDUALLY                   Case Number: 5:18-cv-04826-BLF
      AND AS GUARDIAN AD LITEM FOR
12    JACOB DOMINGUEZ, JORDAN                           STIPULATION AND [PROPOSED]
      DOMINGUEZ AND JALIYAH                             ORDER RE EXPERT DISCOVERY
13    DOMINGUEZ,                                        SCHEDULE
14                         Plaintiffs,
15                  v.
16    CITY OF SAN JOSE, SAN JOSE POLICE
      DEPARTMENT and DOE POLICE
17    OFFICERS 1, 2 AND 3, and DOES,
      inclusive,
18
                           Defendants.
19
20          The parties, by and through their respective counsel, hereby agree as follows:
21          WHEREAS, the Court issued a Case Management Order on November 8, 2018
22   (Dkt. No. 24) setting the following dates: last day for dispositive motions to be heard, April
23   21, 2022; pretrial conference, July 28, 2022; trial, August 22, 2022;
24          WHEREAS, on November 30, 2018, pursuant to the parties’ stipulation, the Court
25   ordered (Dkt. No. 28) that: fact discovery close on May 14, 2020; expert disclosure take
26   place on May 21, 2020; and expert discovery close on June 26, 2020;
27   ///
28   ///
29                                          1
     STIPULATION AND ORDER RE EXPERT DISCOVERY SCHEDULE                              5:18-cv-04826-BLF
30                                                                                            1800818
31
1           WHEREAS, on March 19, 2020, pursuant to the parties’ stipulation, the Court

2    ordered (Dkt. No. 43) that: fact discovery close on September 5, 2020; expert disclosure

3    take place on November 7, 2020; and expert discovery close on December 12, 2020;

4           WHEREAS, on October 2, 2020, in granting Plaintiffs’ motion, the Court ordered

5    (Dkt. No. 44) that: fact discovery close on March 5, 2021; expert disclosure take place on

6    April 7, 2020; and expert discovery close on May 13, 2021;

7           WHEREAS, due to disruption related to heightened restrictions on in-person

8    proceedings in effect beginning in December 2020, the parties were not able to hold the

9    depositions of Defendant Officer Pina and other San Jose Police officers until the week of

10   March 1, 2021, resulting in delayed receipt of deposition transcripts for review and

11   consideration by expert witnesses;

12          WHEREAS, in light of that timing and the parties’ schedules, the parties wish to

13   extend the expert discovery schedule; and

14          WHEREAS, extending the expert discovery schedule will not impact the parties’

15   abilities to meet the timeline for dispositive motions and trial;

16          WHEREFORE, the parties hereby stipulate and agree to modify the expert

17   discovery schedule as follows:

18          Disclosure of experts                       May 21, 2021

19          Close of expert discovery                   July 16, 2021

20
21   Dated: March 17, 2021                             NORA FRIMANN, City Attorney

22
23                                                     By: /s/ Maren J. Clouse
                                                               MAREN J. CLOUSE
24                                                             Chief Deputy City Attorney
25                                                     Attorneys for Defendants
26
27   ///

28   ///

29                                          2
     STIPULATION AND ORDER RE EXPERT DISCOVERY SCHEDULE                              5:18-cv-04826-BLF
30                                                                                            1800818
31
1
     Dated: March 17, 2021                           LAW OFFICES OF JOHN KEVIN CROWLEY
2
3
                                                     By: /s/ John Kevin Crowley
4                                                        JOHN KEVIN CROWLEY
5                                                    Attorneys for Plaintiffs, Jessica Dominguez
                                                     individually and Jessica Dominguez as
6                                                    Guardian Ad Litem for JAD (1), JAD (2) and
                                                     JAD (3)
7
8
9            I attest that Plaintiffs’ counsel has read and approved this document and given

10   consent to the filing of the same with the Court.

11
     Dated: March 17, 2021                           NORA FRIMANN, City Attorney
12
                                                     By: /s/ Maren J. Clouse
13                                                           MAREN J. CLOUSE
                                                             Chief Deputy City Attorney
14
                                                     Attorneys for Defendants
15
16                                       [PROPOSED] ORDER
17          The Court has reviewed and considered the Parties’ stipulation regarding the expert
18   discovery schedule. IT IS HEREBY ORDERED THAT the expert discovery schedule be
19   modified as follows:
20          Disclosure of experts                        May 21, 2021
21          Close of expert discovery                    July 16, 2021
22          Other dates shall remain as previously ordered.
23
     DATED: _____________                                __________________________________
24
                                                         HON. BETH LABSON FREEMAN
25                                                       UNITED STATES DISTRICT JUDGE

26
27
28
29                                          3
     STIPULATION AND ORDER RE EXPERT DISCOVERY SCHEDULE                            5:18-cv-04826-BLF
30                                                                                          1800818
31
